Citation Nr: 1424028	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-46 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service connected lumbar spine disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a service connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied service connection for a right hip disability and a right knee disability. 

In October 2010, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

In May 2011, the Board remanded these claims for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a right hip disability that is associated with a service connected lumbar spine disability.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a right lower extremity radiculopathy that is associated with a service connected lumbar spine disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for radiculopathy of the right hip, secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for radiculopathy of the right lower extremity, secondary to a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has current disabilities of the right hip and right lower extremity related to his service-connected lumbar spine disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2005 VA examination report shows that the Veteran reported having lower back pain that radiated into his right buttocks and posterior right leg down to the knee.  He reported that the pain was constant and severe at times.  Neurological testing showed a positive straight leg raise on the right side.  The VA examiner was unable to elicit the patella or Achilles deep tendon reflex.  Perceptions to vibratory stimuli in the bilateral lower extremities was intact.  The VA examiner reported a diminished perception to vibratory stimuli in the sacral areas, L1 on the right.  

A January 2006 VA physical therapy treatment note reports that the Veteran reported lower back and hip pain and tingling in his right hip.  Examination showed increased tenderness with palpitation of the right sacroiliac joint and bilateral lumbar paraspinal L1-L5.  

A March 2006 VA treatment shows that the Veteran had a mild degenerative change in the bilateral hips with mild superior lipping.  The Veteran also reported right knee pain.

A February 2008 VA examination report shows that the Veteran could not perform a right hip range of motion test due to pain.  The VA examiner opined that the Veteran's right hip condition was less likely as not related to the service connected lumbar spine disability.  The VA examiner also opined that the there was no objective evidence revealed or discovered in the claims file, medical records, or on physical examination to link any of the Veteran's claimed conditions to his service-connected lower back.  

A November 2010 private treatment record shows a private physician's diagnosis of degenerative joint disease of the right hip.  The private physician reported that it was his understanding that both the Veteran's right hip condition and lumbar spine disability began around the same time interval and were related.  An October 2010 MRI showed that the Veteran had spondylosis with degenerative disc disease, minimal disc bulge at L3-L4 and L4-LF, and a small disc herniation at L5-S1.  

A June 2011 VA examination report shows that the Veteran exhibited tenderness to palpation of the right sciatic notch and trochanteric bursa.  Straight leg testing was positive.  Deep tendon reflexes were +1 at the knees and ankles bilaterally.  The VA examiner opined that the Veteran did not have symptoms related to the hip joint itself, but that all symptoms were associated with radicular symptoms from the lumbar spine.  The VA examiner continued by reporting that trochanteric bursitis and radicular leg pain was associated with the lumbar spine disability. 

The Board finds that the preponderance of the evidence supports the Veteran's claims for service connection for a right hip disability and a right leg disability or radiculopathy due to a service-connected lumbar spine disability.

In reaching this conclusion, the Board finds that the most probative evidence of record is the June 2011 VA examination report.  The VA examiner opined that the Veteran currently has trochanteric bursitis of the right hip and radicular right leg pain that was associated with his lumbar spine disability.  While the VA examiner did not specifically report that the Veteran's hip and knee disabilities were aggravated by the service connect lumbar spine disability, the Board finds that VA examiner provided a clear indication of a positive opinion of a nexus between the Veteran's service connect lower back disability and his right hip and right knee conditions.  The Board finds that although that opinion did not specifically report aggravation, it is clear that the language of the opinion carries the same connotation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).  Therefore, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran's right hip and right knee disabilities were caused or aggravated by his service connected lumbar spine disability.  Therefore, the Veteran's claims are allowed.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability, secondary to a service connected lumbar spine disability, is granted.

Entitlement to service connection for right leg radiculopathy, secondary to a service connected lumbar spine disability, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


